                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


    JONATHAN COHEN, et al.

                  Plaintiffs,
                                                              Case No. 1:13-cv-05612-FB-RLM
          v.

    G&M REALTY L.P., et al.,

                  Defendants.


    MARIA CASTILLO, et al.

                  Plaintiffs,
                                                              Case No. 1:15-cv-03230-FB-RLM
          v.

    G&M REALTY L.P., et al.,

                  Defendants.


                                 SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on the 15th day of February,

2018, in favor of the Plaintiffs1 and against the Defendants, jointly and severally, in the amount

of $6,750,000.00 plus interest from February 15, 2018 through December 4, 2020 in the amount




1
 The February 15, 2018 judgment (ECF No. 173 in the Cohen Action and ECF No. 70 in the Castillo action)
awarded the following Plaintiffs the following sums: Jonathan Cohen ($1,325,000.00), Sandra Fabara
($150,000.00), Luis Lamboy ($800,000.00), Esteban Del Valle ($150,000.00), Rodrigo Henter de Rezende
($150,000.00), Thomas Lucero ($200,000.00), Akiko Miyakami ($375,000.00), Christian Cortes ($600,000.00),
Carlos Game ($825,000.00), James Rocco ($525,000.00), Steven Lew ($150,000.00), Francisco Fernandez
($150,000.00), Nicholai Khan ($300,000.00), James Cochran ($150,000.00), Luis Gomez ($150,000.00), Richard
Miller ($300,000.00), Kenji Takabayashi ($150,000.00), Maria Castillo ($75,000.00), William Tramontozzi
($75,000.00), Carlo Nieva ($75,000.00), Bienbenido Guerra ($75,000.00).
of $357,558.96, and said judgment having been fully paid, and it is certified that there are no

outstanding executions with any Sheriff or Marshal.

        THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,

and the Clerk of the Court is hereby authorized and directed to make an entry of the full and

complete satisfaction on the docket of said judgment.

DATED:         New York, New York
               December 4, 2020

                                                             Respectfully Submitted,

                                                             ____/s/ Eric Baum___________
                                                             Eric Baum, Esq.
                                                             EISENBERG & BAUM LLP
                                                             24 Union Square East, 4th Floor
                                                             New York, New York 10003
                                                             (212) 353-8700
                                                             ebaum@eandblaw.com

                                                             Attorney for the Plaintiffs




SO ORDERED



_______________________________
HON. FREDERIC BLOCK (U.S.D.J.)

Date:
